Detailed Action
Claims 1-20 are pending in this application.  This is a response to the Amendments/Remarks filed on 3/3/22.  This is a Final Rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-13, 15-20 rejected under 35 U.S.C. 103 as being unpatentable over US 10,866,719 issued to Bulusu et al.(Bulusu) in view of US 2018/0253193 issued to Zeng et al.(Zeng) in view of US 2013/0073568 issued to Federov et al.(Federov).
As per claims 1, 12,19, Bulusu teaches a method/system/non-transitory machine-readable storage device comprising: one or more processors of a machine; and a memory storing instructions that, when executed by the one or more processors, cause the machine to perform operations(Fig.6) comprising: receiving, by a network platform, from a user device, a request for a plurality of content items, at least one of the plurality of content items being an interactive content item that can be activated by performing a user device input action while the interactive content item is displayed(col.2, lines 1-28,col.16, lines 62-65; teaches social media applications or sites including content feed that includes generated content such as tweets, posts, snaps  in the content feed where the a user can swipe or perform gestures on to consume content, interpreted as the “interactive content items” and content feeds maybe updated with new posts or content periodically or in real time, Fig.1, col.3, lines 40-col.4, lines 9; teaches the user scrolling through the content feed is interpreted as the user requesting content items);
in response to the request for the plurality of content items automatically identifying a plurality of candidate content items submitted to the network platform by a plurality of other user devices(col.4, lines 30-40; identification of other content that maybe related to a first content post, Fig.2, col.3, lines 60-63; teaches content posted to or added to content feed by other users, by content providers, or by another entity);
automatically selecting a candidate content item from the plurality of candidate content items based on the candidate content item having a high relevancy value generated(Abstract, col.6, lines 18-34,col.9, lines 31-59; content with high relevant score is selected and displayed in the content feed); and 
causing, on the user device, presentation of the plurality of content items with the selected candidate content item(Abstract, col.6, lines 18-34,col.9, lines 31-59; content with high relevant score is selected and displayed in the content feed).  
Bulusu however does not teach explicitly teach automatically generating relevancy values for the plurality of  candidate content items, each relevancy value indicating a likelihood that a user of the user device will select one of the plurality of candidate content items if the one of the plurality of candidate content items is included in the plurality of content items and displayed on the user device; and a machine learning scheme.
Zeng explicitly teaches automatically generating relevancy values for the plurality of  candidate content items, each relevancy value indicating a likelihood that a user of the user device will select one of the plurality of candidate content items if the one of the plurality of candidate content items is included in the plurality of content items and displayed on the user device(para.40-41; teaches content selection module determines an affinity score(ie relevancy value) for each content eligible for presentation to a viewing user.  The affinity score for a content item is a predicted likelihood of the viewing user clicking on the content item).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bulusu include the teaching of Zeng of generations of affinity score which is a predicted likelihood of viewing user clicking on the content item for eligible content for presentation to a viewing user in order to provide the predictable result of assignment of affinity scores to contents by other users for consumption by a user.
	One ordinary skill in the art would have been motivated to combine the teaching in order to provide the most relevant content(s) to a user
Bulusu in view of Zeng does not explicitly teach a machine learning scheme.
Federov explicitly teaches a machine learning scheme(para.130-131,138; teaches machine learning to rank relevant content).
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bulusu in view of Zeng of assigning relevancy values to content for selection into a content stream of a user to include the teaching of Federov of using machine learning to rank relevant content for users in order to provide the predictable result of assigning relevancy values to content for selection into a content stream by using machine learning.
One ordinary skill in the art would have been motivated to combine the teachings in order to gather information and learn what types of content is best to display to the user(Federov, para.5-7).
As per claims 2,13,20,  Bulusu in view of Zeng in view of Federov teaches the method/system/non-transitory machine readable storage device of claim 1,12,19, wherein the selected candidate content item is selected based on the high relevancy value being higher than relevancy values of the other plurality of candidate content items(Bulusu, Abstract, col.6, lines 18-34,col.9, lines 31-59; content with high relevant score is selected and displayed in the content feed).  
As per claims 4,15, Bulusu in view of Zeng in view of Federov teaches the method/system of claim 1, 12, wherein the request for the plurality of content items is generated in an active network session of an application executing on the user device of the user(Bulusu, Fig.1, col.2, lines 4-39; social media applications with content feeds such as tweets, posts, snaps, sketches).  
As per claims 5,16, Bulusu in view of Zeng in view of Federov teaches the method/system of claim 4,15, further comprising: identifying historical user data of past user actions of past users using the application(Bulusu, col.4, lines 44-67, col.7, lines 20-35, col.12, lines 52-67; historical user interaction with content during browsing session); and training the machine learning scheme on the historical user data(Federov, para.130-131,138; teaches machine learning to rank relevant content).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bulusu in view of Zeng of using historical user interaction with content during browsing session to include the teaching of Federov of using machine learning to rank relevant content for users in order to provide the predictable result of using historical information to train the machine learning scheme. One ordinary skill in the art would have been motivated to combine the teachings in order to gather information and learn what types of content is best to display to the user(Federov, para.5-7).
As per claims 6,17, Bulusu in view of Zeng in view of Federov teaches the method/system of claim 5,16, wherein the past user actions include browse path data(Bulusu, col.4, lines 44-67, col.7, lines 20-35; historical user interaction with content during browsing session), subscription data(Federov, para.43, subscription service), and user profile data(Bulusu, col.4, lines 44-67; user profile).  Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bulusu in view of Zeng of using historical user interaction with content during browsing session and user profile data to include the teaching of Federov of subscription data in order to provide the predictable result of using historical information such as browse data, subscription data, and user profile for content selection and ranking. One ordinary skill in the art would have been motivated to combine the teachings in order to gather information and learn what types of content is best to display to the user(Federov, para.5-7).
As per claims 7,18 Bulusu in view of Zeng in view of Federov teaches the method/system of claim 6,17, wherein the browse path data describes a browse path of a past user as the past user navigates in the application(Bulusu, col.4, lines 44-67; historical user interaction with content during browsing session;).  
As per claim 8, Bulusu in view of Zeng in view of Federov teaches the method of claim 6, wherein the subscription data indicates whether a past user has subscribed to content using the application(Federov, para.43,82; teach music streaming subscription). Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Bulusu in view of Federov to use music streaming subscription as taught by Federov in order to track user’s subscription to a particular music service/content. One ordinary skill in the art would have been motivated to combine the teachings in order to gather information and learn what types of content is best to display to the user(Federov, para.5-7).
As per claim 9, Bulusu in view of Zeng in view of Federov teaches the method of claim 6, wherein the user profile data comprises user preference data of the application(Bulusu, col.4, lines 55-58; user profile with user’s preference).  
As per claim 10, Bulusu in view of Zeng in view of Federov teaches the method of claim 1, wherein the user device input action comprises one or more of: a tap or a swipe(Bulusu, col.2, lines 25-29; user swipe).  
Claims 3,14 rejected under 35 U.S.C. 103 as being unpatentable over US 10,866,719 issued to Bulusu et al.(Bulusu) in view of US 2018/0253193 issued to Zeng et al.(Zeng) in view of US 2013/0073568 issued to Federov et al.(Federov) in view of US 2011/0029890 issued to Cosgrove.
As per claims 3,14, Bulusu in view of Zeng in view of Federov teaches the method/system of claim 1,12, however does not explicitly teach wherein the selected candidate content item is configured to request an additional content in response to a user input action being performed on the user device while the selected candidate content item is displayed.  
Cosgrove explicitly teaches wherein the selected candidate content item is configured to request an additional content in response to a user input action being performed on the user device while the selected candidate content item is displayed(Fig.15,24, para.103; teaches displaying information and a user can click a link “click here for more information” and an information window pops up with more information).  
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Bulusu in view of Federov of selection and displaying relevant content to include the teaching of Cosgrove of clicking on a link to provide more information in order to provide the predictable result of obtaining more information about relevant content on social networks.
One ordinary skill in the art would have been motivated to combine the teachings in order to obtain more information on certain content or posts in social networks.
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over US 10,866,719 issued to Bulusu et al.(Bulusu) in view of US 2018/0253193 issued to Zeng et al.(Zeng) in view of US 2013/0073568 issued to Federov et al.(Federov) in view of US 2016/0283859 issued to Fenoglio.
As per claim 11, Bulusu in view of Zeng in view of Federov teaches the method of claim 1, however does not explicitly teach wherein the machine learning scheme implements a random forest scheme.
  Fenoglio explicitly teaches random forest scheme(para.48).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Bulusu in view of Federov to apply the random forest scheme as taught by Fenoglio in order to provide the predictable result of using random forest scheme for classification.
One ordinary skill in the art would have been motivated to combine the teachings in order to handle missing values and maintain the accuracy of large proportion of data.

	Response to Arguments
The applicant filed a TD to overcome the Double Patent Rejection, therefore that rejection is withdrawn.
Applicant’s arguments with respect to the art rejections have been fully considered and persuasive in part.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.
The applicant argues that Bulusu does not explicitly teach “in response to the request for the plurality of content items, automatically identifying a plurality of candidate content items submitted to the network platform by a plurality of other user devices; automatically generating relevancy values for the plurality of  candidate content items, each relevancy value indicating a likelihood that a user of the user device will select one of the plurality of candidate content items if the one of the plurality of candidate content items is included in the plurality of content items and displayed on the user device”, the applicant’s argument is persuasive in part.
Bulusu teaches col.2, lines 1-28,col.16, lines 62-65; teaches social media applications or sites including content feed that includes generated content such as tweets, posts, snaps  in the content feed where the a user can swipe or perform gestures on to consume content, and content feeds maybe updated with new posts or content periodically or in real time, Fig.1, col.3, lines 40-col.4, lines 9; teaches the user scrolling through the content feed; col.4, lines 30-40; identification of other content that maybe related to a first content post, Fig.2, col.3, lines 60-63; teaches content posted to or added to content feed by other users, by content providers, or by another entity, therefore Bulusu does teach in response to the request for the plurality of content items, automatically identifying a plurality of candidate content items submitted to the network platform by a plurality of other user devices since Bulusu identifies other content that maybe of related to content of the content feed.
Bulusu however does not explicitly teach automatically generating relevancy values for the plurality of  candidate content items, each relevancy value indicating a likelihood that a user of the user device will select one of the plurality of candidate content items if the one of the plurality of candidate content items is included in the plurality of content items and displayed on the user device, however Zeng as newly applied teaches this limitation, see above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2018/0063198 issued to Anders et al., teaches filtering posted content in a social network
US 2014/0012671 issued to Ye et al., teaches targeting online ads to a user 
US 2018/0189668 issued to Ray et al, teaches social network and predicting whether certain social media content will become viral based on a score
US 2016/0189234 issued to Tang et al., teaches social networking content selection based on a score 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459